Case 2:20-cr-00635-KG Document115 Filed 06/17/21 Page 1of1

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEW MEXICO

UNITED STATES OF AMERICA,

Plaintiff,
v. No: 20-CR-635-001 KG

DORIAN LAZO-GONZALEZ,

Defendant.

ORDER TEMPORARILY MODIFYING CONDITIONS OF RELEASE

THIS MATTER comes before the Court on Defendant’s Unopposed Motion to
Temporarily Modify Conditions of Release (Doc. 114), and the Court, having reviewed the motion,
being advised that Assistant U.S. Attorney Christopher McNair and U.S. Probation Officer Angie
Escobedo do not oppose the motion and being fully advised in the premises, finds that the motion
is well-taken and should be granted.

IT IS HEREBY ORDERED that the conditions of release imposed in this matter on or
about May 26, 2021, are hereby modified to temporarily remove the location monitoring
requirement and allow travel to Houston, Texas from June 16, 2021 to June 25, 2021. Inall other

respects, the order setting conditions of release in this case shall remain in full force and effect.

 
